Parker C. J.,
in giving the opinion of the Court, said that the debtor having been committed after the judgment, he could not be considered as imprisoned on mesne process.
The intention of the legislature was to charge the creditor with the board of the debtor, when the imprisonment was by his direction ; not where it was without his knowledge or against his will. Here the commitment was by the bail in the exercise of his privilege. This is neither within the words nor the spirit of the statute, and if the legislature *471intended to embrace this case, they have not expressed their intention.1

Plaintiff nonsuit.


 But by St. 1824, c. 124, a debtor committed to gaol by his bail is to be supported at the expense of the creditor, after notice, in the same nanner as if he were committed on mesne process or execution.